Per curiam.
This disciplinary matter is before the Court on the petition for voluntary surrender of license filed by Paul Owen Farr (State Bar No. 255432) pursuant to Rule 4-104 of the Georgia Rules of Professional Conduct. This Court previously accepted Farr’s voluntary petition for an indefinite suspension based on mental incapacity, In the Matter of Farr, 283 Ga. 314 (658 SE2d 632) (2008).
In this petition, Farr states that he remains disabled from *680practicing law, continues to suffer from bipolar disorder, an illness that impairs his ability to practice law, and requests that the Court accept the voluntary surrender of his license. He acknowledges that should he wish to return to the practice of law, he may apply for readmission no earlier than five years after the date of the Court’s opinion accepting the voluntary surrender. The State Bar does not object to the petition and states its belief that it is in the best interests of the Bar and the public for the Court to accept it.
Decided March 5, 2012.
Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig, Assistant General Counsel State Bar, for State Bar of Georgia.
Having reviewed the petition and response, the Court concludes that acceptance of the petition is appropriate. Therefore, it is hereby ordered that the name of Paul Owen Farr be removed from the rolls of persons authorized to practice law in the State of Georgia. Farr is reminded of his duties pursuant to Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.